Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 7, 2005, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly denied, after a hearing, that branch of the defendant’s omnibus motion which was to suppress physical evidence (see People v Leung, 68 NY2d 734 [1986]; People v Boodle, 47 NY2d 398 [1979]; cf. Florida v J.L., 529 US 266 [2000]; People v Moore, 6 NY3d 496 [2006]).
The defendant’s contention that the County Court should have allowed him to withdraw his plea is unpreserved for appellate review (see People v Lopez, 71 NY2d 662, 665 [1988]). Although defense counsel initially stated that the defendant *618wished to withdraw his plea, counsel later stated that she was “not asking to make a motion” to withdraw the plea and that the defendant was prepared for sentencing. In any event, the defendant’s plea of guilty was intelligently, knowingly, and voluntarily made (see People v Garcia, 92 NY2d 869, 870 [1998]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Santucci, Skelos and McCarthy, JJ., concur.